Owen, J.
This is an action brought against the defendant by his infant child, under the age of fourteen years, to recover damages for personal injuries sustained hy the plaint*261iff as a result of an automobile accident due to the negligence of the defendant. A demurrer to the complaint was overruled, and the appeal from the order overruling the demurrer presents the question of whether an infant child may maintain .an action in tort against its parent.
It is conceded that English decisions afford no precedent for this action. It has often been said that this fact affords strong ground for the belief that no such action was maintainable at common law. Judge Cooley, writing in the 70s, in the second edition of his work on Torts, at p. 197, *171, said:
“In principle there seems to be no reason why such an action should not be sustained; but the policy of permitting actions that thus invite the child to contest the parent’s authority is so questionable that we may well doubt if the right will ever be sanctioned.”
No case involving this question appears to have come before any appellate court in England or America prior to 1891. In that year the Mississippi court considered the question in Hewlett v. George, 68 Miss. 703, 9 South. 885, where it was held that such an action cannot be maintained. That decision has been followed in Tennessee, Washington, Min: nesota, North Carolina, Indiana, Rhode Island, and New Jersey. McKelvey v. McKelvey, 111 Tenn. 388, 77 S. W. 664; Roller v. Roller, 37 Wash. 242, 79 Pac. 788; Taubert v. Taubert, 103 Minn. 247, 114 N. W. 763; Small v. Morrison, 185 N. C. 577, 118 S. E. 12; Smith v. Smith, 81 Ind. App. 566, 142 N. E. 128; Matarese v. Matarese (R. I.) 131 Atl. 198; Mannion v. Mannion (N. J.) 129 Atl. 431. The only discordant note in the otherwise judicial harmony upon this question 'is that of the dissenting opinion of ClaRK, C. J., who dissents in the case of Small v. Morrison, 185 N. C. 577, 118 S. E. 12. The case of Clasen v. Pruhs, 69 Neb. 278, 95 N. W. 640, is cited in opposition to this rule. But that was not a case in which the child sued its *262natural parent. In that case the action was brought against an aunt with whom the child was temporarily living.
The reasons in support of this doctrine may be summarized as follows: The family is a social unit. The members thereof are of the same blood. They are bound together by the strongest natural ties. Naturally, mutual love and affection obtains between the members thereof. There is mutual interest in one another’s welfare. The family fireside is a place of repose and happiness. Society takes its caste from the character of its homes. It has a deep interest in maintaining in its integrity and stability the natural conception of the family unit. This imputes authority to the parent and requires obedience of the child. To question the authority of the parent or to encourage the disobedience of the child is to impair the peace and happiness of the family and undermine the wholesome influence of the home. To permit a child to maintain an action in tort against the parent is to introduce discord and contention where the laws of nature have established peace and obedience. Natural instinct condemns such proceedings as most unseemly, and the laws of society will not, to the detriment of society, defeat the benign influence of the laws of nature. That public policy which looks to the public welfare will not encourage discord and rebellion in the. family unit and thus destroy that wholesome influence of the home in molding the character of our future citizens. Generally speaking, filial affection' is ample protection to the child from excessive punishment at the hands of the parent, but where the authority of the parent is abused in the way of excessive or brutal punishment a child will be protected through the criminal laws of the state. True, this does not redress the child for permanent injuries which thus may be inflicted. But it is deemed better public policy that occasional injuries of this kind go unrequited rather than encourage or tolerate proceedings so repugnant to’ natural sentiments concerning family relations. We find ourselves *263thoroughly in accord with courts holding that an action of this kind cannot be maintained and indorse the doctrine as one founded in a moat wise and wholesome public policy.
It is suggested that a contrary conclusion is made necessary in this state by our decision in Wait v. Pierce, 191 Wis. 202, 209 N. W. 475, 210 N. W. 822. But the decision in that case does not reach the question here under consideration. That case touched Only one aspect of the family relation, namely, that of husband and wife: While it may be conceded, and perhaps is to be regretted, that the decision of that case (made necessary by statute) mars somewhat the symmetry and beauty of the family conception, it does not destroy it, and this court is not disposed to impair it further than is necessary to carry out apparent legislative policies.
Neither does this case conflict with nor affect the doctrine of Steber v. Norris, 188 Wis. 366, 206 N. W. 173, where it was held that one standing in loco parentis is liable to the child for excessive punishment. In all such cases the family relation, which is the foundation of the public policy governing the disposition of this case, does not obtain.
By the Court. — Order reversed, and cause remanded with instructions to sustain the demurrer.